Title: From Thomas Jefferson to Francis Eppes, 14 December 1786
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris Dec. 14. 1786.

I am favored with yours of Aug. 31. and am happy to hear that my dear Polly will come the next summer and by a good opportunity. If she comes to London, address her to Mrs. Adams who will receive her and advise me of her arrival. If to any port of France, the Agent of the United States at the port will do the same.—A dislocated wrist, not yet at all reestablished, obliges me to be very short. By a state of my affairs received from Mr. Lewis I may hope there  remains no debt on my estate except those to Farrell & Jones and to Kippon & Co. I wish therefore to apply to the paiment of these the whole profits of my estate. I am desirous of proposing to them the annual paiment of a fixed sum of money till I shall be cleared of them. The question is what annual sum I may undertake to pay one year with another, and when can the paiments begin. To this question I must beg your’s and Mr. Lewis’s answer. In the mean time I shall be arranging with them the conditions I shall insist on. 1. No interest during the war. 2. That their accounts shall remain open to every just rectification. I will intreat your answer to this as soon as possible.—I am glad to hear my bill of scantling is nearly got through. I hope they will secure the stuff from depredation. It is a great object with me. The excessive pain in which I write permits me only to add assurances of the sincere affection with which I am Dr. Sir your friend & servt.,

Th: Jefferson


Since writing the within I have reflected on the article of tobacco and think it material to mention to you what I have done to Mr. Lewis. He writes me the price was 22/6. I can always receive for it at Havre 36/ Virginia money for the Virginia hundred weight. From this is to be deducted freight, commission, insurance and post charges. You can judge what these will be, and whenever you find it will still leave more than the Virginia price, it will be worth while to ship it to me by some vessel coming to Havre, and to no other port. If the proceeds are wanting in Virginia, draw on me, only taking care that the bill shall not be presented before the tobacco arrives, and that there be such an usance in it as will give me time to sell the tobacco and receive the paiment before the bill becomes due. If the proceeds are for Jones and McCaul, no draught need be made on me, as I can remit the money from hence. Should this plan as to your own tobacco appear advantageous to you, if you think proper to ship it to me in like manner, I will dispose of it for you as my own. But in that case it must come under my mark. Your favor of Octob. 30. is just come to hand. I have written to London to enquire after the Magnolia seed which should have come with it. I thank you for them, and in advance also for the others you are about to send. Adieu!

